Citation Nr: 1432153	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  08-07 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and a mood disorder.

2.  Entitlement to a disability rating in excess of 10 percent for status post left knee arthroscopy, lateral meniscus tear (left knee disability) prior to January 22, 2013.

3.  Entitlement to an initial disability rating in excess of 10 percent for left knee instability from November 30, 2005, to January 21, 2013.  

4.  Entitlement to a disability rating in excess of 30 percent for residuals of a total left knee arthroplasty (total knee replacement) from March 1, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

These matters come before the Board of Veterans' Appeals (Board) from a July 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg Florida, and an August 2011 rating decision issued by the RO in Montgomery, Alabama.  Jurisdiction over the claims resides with the Montgomery RO.

In June 2013, the Board remanded the claims to the RO via the Appeals Management Center for additional development and adjudicative action.  On January 22, 2013, the Veteran underwent a total knee replacement of his left knee.  Thereafter, in a July 2013 rating decision, the RO assigned a separate 10 percent disability rating for left knee instability, effective November 30, 2005.  The RO discontinued the separate disability rating for left in instability, effective January 22, 2013.  Therefore, the issues before the Board include entitlement to an initial evaluation greater than 10 percent for left knee instability from November 30, 2005, to January 21, 2013.   

In the July 2013 rating decision, the RO also assigned a 100 percent disability rating under Diagnostic Code 5055 for the Veteran's left knee replacement with prosthesis, effective January 22, 2013, to February 28, 2014.  Thereafter, a 30 percent rating went into effect on March 1, 2014.  Therefore, as the maximum rating has been assigned for the residuals of the left total knee replacement for the period from January 22, 2013, to February 28, 2014, the issues before the Board are the propriety of the 10 percent rating assigned for the left knee disability prior to January 22, 2013, the separate 10 percent rating for left knee instability for the period from November 30, 2005 to January 21, 2013, and the 30 percent rating assigned for the residuals of the left total knee replacement as of March 1, 2004.  

In the July 2013 rating decision, the RO also assigned a noncompensable rating and a separate 10 percent rating for scars on the Veteran's left knee.  The Board notes that the one-year time period for filling a notice of disagreement (NOD) as to the disability ratings has not yet expired, and the Veteran has not otherwise expressed his disagreement with the evaluations or effective dates assigned for these disabilities.  See 38 C.F.R. § 20.302(a) (2013).    

In November 2012, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing held at the RO.  A transcript of the hearing has been associated with the evidence of record.  

The issue of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence dated prior to January 22, 2013, does not show that the Veteran's left knee disability was manifested by left knee flexion limited to 30 degrees, left knee extension limited to at least 15 degrees, or moderate recurrent subluxation or lateral instability.

2.  The evidence dated from March 1, 2014, does not show that the Veteran's residuals of left total knee replacement disability was manifested by severe painful motion or weakness in the affected extremity; unfavorable ankylosis with flexion between 10 and 20 degrees or worse; extension limited to 30 degrees or more; or nonunion of the tibia and fibula requiring a brace.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2013).

2.  The criteria for a disability rating in excess of 10 percent for left knee instability disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a, Diagnostic Code 5257 (2013).

3.  The criteria for a disability evaluation in excess of 30 percent for residuals of a left total knee replacement are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5055, 5256-5262 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in letters mailed in April 2007 and May 2008, and in the March 2008 statement of the case (SOC).  Although the May 2008 letter and March 2008 SOC were provided after the initial adjudication of the claims, the claims were readjudicated with the most recent occurring in the July 2013 supplemental statement of case.  Nothing more is required.  

The Board also finds that the duty to assist has been met.  The Veteran's service treatment records and post-service VA and private records have been obtained.  There is no indication, nor has the Veteran alleged, that additional records relevant to his claims have not been obtained.  He was also provided with VA examinations with respect to his claim in May 2007, January 2008, April 2010, June 2011, and June 2013.  The Board finds that the reports of these examinations are adequate for rating purposes.  Thus, the Board is satisfied that there has been substantial compliance with the remand directives issued in the previous Board decision.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In statements included in the record, the Veteran has essentially alleged that the examiner who performed the April 2010, June 2011, and June 2013 VA examinations is biased against him and that the associated examination reports are inadequate.  He claims that his interactions with this examiner have been contentious and that he filed grievances with VA against this medical professional.  He has also contested the adequacy of the examinations because the examiner is a nurse practitioner and not a physician.  However, the Board finds that the April 2010, June 2011, and June 2013 VA examination reports indicate that all necessary testing was conducted and all records were reviewed, and the VA examiner provided the clinical findings and opinions necessary to evaluate the Veteran's disability.  There is no indication that the VA examiner was biased against the Veteran or that the nurse practitioner was not competent to perform the required examinations.  Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (holding that VA may satisfy its duty to assist by providing a medical examination conducted by someone who is able to provide "competent medical evidence" under § 3.159(a)(1)).  Furthermore, the Veteran has not noted any particular findings (or absence of findings) that were inaccurate or insufficient to suggest that the examinations were inadequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to these issues has been met. 38 C.F.R. § 3.159(c)(4).

Accordingly, the Board will address the merits of the claims.

Legal Criteria 

The Veteran seeks increased disability ratings for his service-connected left knee disability.  Service connection for his left knee disability has been in effect since December 1994.  The Veteran filed the instant claim for an increased rating in March 2007.  

Disability evaluations are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established (as is the case for the left knee disability) and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v Brown, 7 Vet. App. 55 (1994).  However, with regard to the rating for the Veteran's left knee instability, the Board notes that the Veteran is appealing the initial assignment of disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

During the pendency of the appeal, the RO has rated the Veteran's left knee disability under the provisions of Diagnostic Codes 5257, 5260, and 5055.  Prior to January 22, 2013, the date of the Veteran's total left knee replacement surgery, a 10 percent rating was assigned pursuant to Diagnostic Code 5260 along with a separate 10 percent rating pursuant to Diagnostic Code 5257.  As previously noted, a 100 percent rating was in effect from January 22, 2013, due to the total knee replacement surgery pursuant to Diagnostic Code 5055.  For the period following March 1, 2014, a 30 percent rating has been assigned pursuant to Diagnostic Code 5055.

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Included within 38 C.F.R. § 4.71a are multiple diagnostic codes that evaluate impairment resulting from service connected knee disorders, including Diagnostic Code 5256 (ankylosis), Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5258 (dislocated semilunar cartilage), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5260 (limitation of flexion), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5263 (genu recurvatum).

Under Diagnostic Code 5256, a 30 percent rating may be assigned for ankylosis of a knee at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  A 40 percent rating may be assigned for ankylosis of a knee in flexion between 10 degrees and 20 degrees.  A 50 percent rating may be assigned for ankylosis of a knee between 20 degrees and 45 degrees.  A 60 percent rating may be assigned for extremely unfavorable ankylosis of a knee in flexion at an angle of 45 degrees or more.  38 C.F.R. § 4.71a; Diagnostic Code 5256.

Under Diagnostic Code 5257, for other knee impairment, recurrent subluxation or lateral instability of the knee, a slight case is to be rated 10 percent rating disabling.  A moderate case is to be rated 20 percent disabling.  A severe case is to be rated 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Under Diagnostic Code 5258, a 20 percent rating is assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

Under Code 5260, limitation of flexion to 60 degrees is noncompensable, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent rating, and limitation of flexion to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 10 percent rating is allowed when extension is limited to 10 degrees; a 20 percent disability rating is allowed when extension of the leg is limited to at least 15 degrees; a 30 percent rating is warranted for extension limited to 20 degrees; and a 40 percent rating is warranted for extension limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Flexion of the knee to 140 degrees is considered full and extension to 0 degrees is considered full.  See 38 C.F.R. § 4.71, Plate II.

Further, the Board notes that separate ratings may be assigned for a knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

Moreover, in a precedent opinion by VA General Counsel, it was held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 09-04; 69 Fed. Reg. 59990 (2004).

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Where, however, a musculoskeletal disability is evaluated at the highest rating available based upon limitation of motion, further DeLuca analysis is foreclosed.  Johnston v. Brown, 10 Vet. App. 80 (1997).

If a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

Increased Disability Ratings Prior to January 22, 2013

VA treatment records dated within the year prior to the Veteran filing the instant claim reflect treatment of his left knee symptomatology.  During a June 2006 orthopedic consultation, the Veteran reported that he experienced increased pain, catching and locking of his left knee.  At that time, his left knee range of motion was from zero to 125 degrees, with some crepitus throughout the range of motion.  The examination revealed a mildly positive patella grind and lateral joint line tenderness.  McMurray's, Lachman's and posterior drawer tests were negative.  The Veteran had +1 laxity to varus stress, but no valgus instability.  He was assessed as having a possible tear of the posterior horn of the medial meniscus and partial tear of the anterior cruciate ligament.  

VA orthopedic consultation notes dated in August and September of 2006 document the Veteran's reports of continued left knee pain that had inhibited his ability to perform daily activities.  He reported occasional locking and catching of the joint, but denied experiencing instability.  The associated physical examinations showed left knee range of motion from zero to 130 degrees.  The Veteran's knee was ligamentously stable, with the exception of mild +1 laxity to varus stress.  Tenderness was noted over the medial joint line.  McMurray's sign was equivocal, and Lachman's sign was negative.  Following the September 2006 examination, the Veteran was assessed as having a probable lateral meniscal tear of the left knee and was scheduled for surgery in the following month.  (The Board notes that the RO assigned a temporary 100 percent disability rating due to the need for convalescence following his surgery from October 2006 to January 2007.  Because he received the maximum disability rating, the evidence dated during this time period will not be discussed.)  

Additional VA treatment records further document the Veteran's reported left knee symptomatology.  A February 2007 physical examination of the left knee revealed full range of motion, crepitus, tenderness, a +2 opening with valgus tress, and stable varus and anterior/posterior stress tests.   The Veteran reported that he was doing relatively well following his left knee arthroscopy in October 2006.  

In response to the Veteran's claim for an increased rating, he was afforded a VA examination in May 2007.  At the time of the examination, the Veteran's symptoms included left knee pain, tenderness, stiffness, and weakness.  Pain occurred with certain "wrong" movements and with turning or twisting.  The Veteran denied any episodes of giving way, instability, dislocation, or subluxation.  He reported experiencing flare ups weekly, and he estimated that he experienced an additional 50 percent loss of function during these episodes.  The Veteran did not use any assistive devices for ambulation.  On the physical examination, the Veteran walked with a painful gait partially due to bilateral knee pain.  Range of motion testing of the left knee revealed flexion to 88 degrees and extension to zero, with pain throughout both ranges of motion.  On repetitive use testing, flexion was from 88 to 75 and was limited due to pain or weakness.  There was no change in the Veteran's left knee extension with repetitive use.  There was no evidence of ankylosis of the joint.  The examination revealed crepitus and grinding of the joint, but was negative for evidence of clicks or snaps, instability, patellar abnormality, and meniscus abnormality.  The associated x-ray examination revealed mild degenerative changes in the left knee.  Based on these results, the examiner rendered a diagnosis of degenerative joint disease of the left knee and residuals of arthroscopic left knee surgery.  

The May 2007 examiner identified the impact of the left knee disability on the Veteran's occupational activities as decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, and lower extremity pain.  Other significant effects of the disability included limited standing and walking due to left knee pain.  The examiner determined that the Veteran's left knee disability had moderate effects on his daily activities involving chores, shopping, exercise, and sports.  The Veteran reported that he was unable to enjoy old hobbies, such as fishing, and quit his church mission work due to increased knee pain.

A December 2007 VA treatment record shows that the Veteran underwent physical therapy to treat his left knee pain.  During his treatment, he reported that he participated in a walking program at approximately one mile per day.  He denied any swelling, locking, catching, or pain with giving way of the joint.  On the associated physical examination, he demonstrated 2 to 3 degrees of recurvatum to 135 degrees of flexion of the left knee.  Lachman's, McMurray's, anterior drawer, and posterior drawer tests were negative.  Varus and valgus testing for both knees was reported as "load" at 30 degrees of flexion.

In January 2008, the Veteran underwent an additional VA examination, at which time the examiner reviewed the claims file.  The Veteran's reported symptoms included pain, popping, instability, stiffness, inflammation, and weakness of the left knee.  He stated that he was unable to stand for more than a few minutes and was able to walk a quarter of a mile.  The physical examination revealed left knee flexion to 85 degrees, with pain from 82 to 85 degrees, and left knee extension to zero degrees, with pain from lacking 28 degrees to zero degrees.  There was no limitation of the Veteran's left knee range of motion with repetitive use.  The examination was negative for evidence of ankylosis.  The examiner noted crepitus, edema, painful movement, weakness, clicks and snaps, and grinding for the left knee.  There was no evidence of left knee instability.  The associated x-ray examination revealed degenerative spurring in the joint without evidence of fractures or effusion.

The January 2008 examiner continued the diagnosis of degenerative joint disease and opined that the disability had significant effects on the Veteran's occupation.  The Veteran was noted to have decreased mobility, problems with lifting and carrying, weakness or fatigue, decreased strength, and lower extremity pain.  The examiner determined that the disability had a severe effect on the Veteran's ability to shop, travel, and perform chores; his disability prevented him from exercising or participating in recreation or sports.  The disability had moderate effects on the Veteran's daily activities involving feeding, bathing, toileting, dressing, and grooming.   

VA treatment records show that the Veteran sought additional treatment for his left knee symptomatology.  An October 2008 physical examination revealed slight effusion of the left knee and a negative McMurray's sign.  A March 2009 physical examination revealed that the left knee was tender to palpation, but was ligamentously stable.  On an October 2009 physical examination, the Veteran's left knee was slightly swollen, and his range of motion was from zero to 120 degrees, with significant crepitus and a small amount of valgus.  The examiner determined that the left knee and ligaments were stable.  An April 2010 physical examination showed left knee range of motion from zero to 120 degrees, with a significant amount of crepitus and some pain at the extreme ends of the ranges of motion.  The VA treatment records collectively show that the Veteran treated his disability with conservative measures, to include the use of cortisone injections, a brace, and pain medications.  

The Veteran underwent an additional VA examination in April 2010, for which the examiner reviewed the claims file.  The Veteran reported that his left knee had gotten worse, despite having undergone multiple surgeries and having received steroid injections for pain.  He endorsed symptoms such as left knee pain, giving way, instability, stiffness, weakness, and daily episodes of locking.  The Veteran denied having flare ups of his symptomatology, but instead reported experiencing constant pain.  He reported that he had a cane and a brace that he did not use all of the time.  On the physical examination, the Veteran walked with an abnormal gait, with limping and favoring of the left knee. The examiner noted pain at rest and guarding of movement.  Range of motion testing showed left knee flexion from zero to 50 degrees and extension from 50 to zero degrees, with pain throughout both ranges of motion.  There was no limitation of motion noted on repetitive use testing.  Crepitus, clicks or snaps, and grinding were noted.  The examination was negative for evidence of instability or ankylosis.  The associated x-ray examination showed mild degenerative changes in the left knee.  

Following the April 2010 examination, the examiner identified the effects of the Veteran's disability on his usual occupation as decreased mobility and pain.  At that time, the Veteran denied having loss time from his work as a pastor during the previous year due to his knee disability.  Noting the Veteran's report that he was able to work even with some discomfort, the examiner determined that the disability had no effect on the Veteran's daily activities.

Additional VA medical records show treatment of the Veteran's left knee symptomatology.  A June 2011 physical examination revealed left knee range of motion from 5 to 100 degrees and tenderness of the joint.  A June 2011 magnetic resonance imaging (MRI) report shows findings of a recurrent tear of the left lateral meniscus, cartilage loss and thinning, and small joint effusion.  An August 2011 physical examination revealed left knee range of motion from zero to 100 degrees, mild valgus alignment, and no significant evidence of instability.      

The Veteran underwent a VA examination in June 2011 VA, at which time he endorsed symptoms such as increased left knee pain and swelling, especially with walking and standing.  Additional symptoms included giving way, instability, weakness, stiffness, symptoms of inflammation, daily episodes of locking, and decreased speed of the joint motion.  On the physical examination, the Veteran walked with a mild limp.  Range of motion testing revealed flexion from zero to 53 degrees, with pain from zero to 53 degrees, and extension to zero degrees, with pain from 53 to zero degrees.  Repetitive testing revealed flexion from 53 to 46 degrees, and the examiner identified pain as the major factor for this limitation of motion.  There was no limitation of extension following repetitive use.  The examiner noted findings of crepitus, tenderness, and guarding of movement, but no evidence of clicks or snaps, grinding, or instability.  Radiological testing showed continued findings of degenerative changes in the knee and findings consistent with a recurrent tear of the left lateral meniscus.  The examiner continued the diagnosis of degenerative joint disease of the left knee.  

In the June 2011 examination report, the examiner noted the Veteran's report of being unemployed due to "pain and suffering."  The examiner identified the impact of his left knee diagnosis on his occupational activities as decreased mobility, problems with lifting and carrying, lack of stamina, and pain.  The effects of the disability on the Veteran's daily activities ranged from moderate to severe, with no effect on his ability to feed himself.    

VA records reflect further assessments of the Veteran's left knee disability.  A November 2011 MRI showed moderate degenerative disease of the knee.  A May 2012 VA physical examination revealed left knee range of motion from zero to 120 degrees and moderate valgus alignment.  An associated x-ray examination showed arthritis with valgus alignment.  A December 2012 treatment record shows that the Veteran reportedly re-injured his left knee during an altercation.  On the physical examinations performed at that time, the Veteran's flexion was to 95 degrees, and his extension lacked approximately 10 degrees.  These examinations also revealed a positive anterior drawer sign with pain and laxity, and negative posterior drawer, valgus, varus, and McMurray's tests.  A January 2013 physical examination, completed in the weeks prior to his total knee replacement, revealed left knee range of motion from 5 to 95 degrees, with crepitus.  The examiner also noted the presence of edema and a mild valgus deformity that did not correct.

Based on the above, disability ratings higher than 10 percent are not warranted for the left knee disability for the time period prior to January 22, 2013.  As noted above, the Veteran is in receipt of two 10 percent ratings for this time period under Diagnostic Code 5260 (based on a limitation of motion with x-ray evidence of arthritis) and Diagnostic Code 5257 (based on lateral instability).  The evidence of record does not support the assignment of increased disability ratings under these diagnostic codes or any other diagnostic code relevant to the knee disability.

Regarding the disability rating based on a limitation of motion, the objective evidence does not show that the Veteran's left knee flexion was limited to 30 degrees or his left knee extension was limited to 15 degrees to warrant the next-higher 20 percent rating under Diagnostic Codes 5260 and 5261.  Instead, the medical evidence shows that the Veteran demonstrated flexion to at least 50 degrees and extension to at least 5 degrees, both including pain, during this time period.  However, the medical evidence does not show that his limitation of flexion and extension, even considering pain and any additional limitations of function, warrant a disability rating higher than 10 percent under either Diagnostic Code 5260 or Diagnostic Code 5261.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-07.  Thus, a disability rating higher than 10 percent is not warranted for this time period under the relevant diagnostic codes for a limitation of motion. 

Similarly, the Board finds that a disability rating higher than 10 percent is not warranted for the Veteran's left knee instability under Diagnostic Code 5257.  The Board acknowledges the Veteran's report of popping, giving way, catching, and locking of his left knee, as well as the medical evidence showing findings of grinding, crepitus, clicks or snaps, weakness, and intermittent episodes of laxity to varus and valgus testing.  However, these reported symptoms and clinical findings do not present a picture more consistent with moderate or severe instability of the left knee.  Rather, there is no objective evidence of pathology which might be said to be indicative of even a moderate pathology.  The majority of the physical examinations during this time period shows that objective drawer signs, McMurray, and Lachman's testing were negative for evidence of instability.  Indeed, the May 2007, January 2008, April 2010, and June 2011 VA examination reports are all negative for objective evidence of instability.  Essentially, the preponderance of the evidence does not show that the Veteran's left knee instability is of such a severity as to constitute moderate recurrent subluxation or lateral instability.  Accordingly, the next-higher 20 percent rating for left knee instability is not warranted under Diagnostic Code 5257.

The Board acknowledges the medical evidence showing that the Veteran had a recurrent tear in his left meniscus and has considered whether an increased or separate rating may be assigned under Diagnostic Code 5258.  Here, the Board notes that any residual symptoms the Veteran experienced as a result of his semilunar cartilage being dislocated (torn) is contemplated in the ratings assigned for his left knee disability during this time period.  Specifically, the 10 percent rating assigned under Diagnostic Code 5260 contemplates the Veteran's painful, limited motion, while the 10 percent rating assigned under Diagnostic Code 5257 contemplates his slight instability, as manifested by his subjective reports of giving way and locking and the objective evidence of laxity.  The preponderance of the evidence does not reflect that the Veteran experienced any additional residual symptoms as a result of the dislocated semilunar cartilage.  As such, the Board finds that assigning a separate 20 percent rating under Diagnostic Code 5258 would result in pyramiding, which is prohibited by law.  See 38 C.F.R. § 4.14 (evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability); see also Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Therefore, Diagnostic Code 5258 is not for application in this case.

Separate or increased ratings are also not warranted under other diagnostic codes pertaining to knee disabilities for this time period.  There is no evidence of ankylosis of the knee to warrant a rating under Diagnostic Code 5256; no evidence of symptomatic removal of semilunar cartilage to warrant a rating under Diagnostic Code 5259; no evidence of malunion or nonunion of the tibia and fibula to warrant a rating under Diagnostic Code 5262 for impairment of the tibia and fibula; and no evidence of acquired or traumatic genu recurvatum to warrant a rating under Diagnostic Code 5263.

For the foregoing reasons, separate disability ratings higher than 10 percent are not warranted based on a limitation of motion of the left knee and left knee instability prior to January 22, 2013.

Increased Disability Rating from March 1, 2014

Following his left total knee replacement surgery, the Veteran underwent a VA examination in June 2013 to assess the severity of his left knee disability.  The examiner reviewed the claims file and noted that the Veteran was participating in physical therapy.  The Veteran reported that he still experienced increased pain, swelling, stiffness, and decreased range of motion following his total knee replacement surgery.  He reported experiencing flare ups of his symptoms and described the impact of these episodes as a decrease in his range of motion.  The physical examination of the left knee revealed flexion to 75 degrees, with objective evidence of painful motion beginning at 65 degrees.  Left knee extension was to zero degrees, with pain at 45 degrees or greater.  Repetitive range of motion testing did not show any change in the Veteran's flexion or extension or show any additional limitation in range of motion of the knee.  There was no functional loss or impairment of the knee.  The examiner noted pain with palpation of the joint.  Joint stability tests were normal, and there was no evidence of patella subluxation or dislocation.  The examiner determined that there were intermediate degrees of residual weakness, pain, or limitation of motion following the Veteran's January 2013 left knee surgery.  The examiner opined that the Veteran's left knee disability was likely to moderately impact his occupational activities by affecting his ability to lift and carry heavy objects, or push and pull objects.  

A June 2013 VA physical therapy Compensation and Pension consult report shows that the Veteran underwent an additional assessment of his left knee range of motion.  The physical examination revealed flexion from zero to 75 degrees, with pain from 65 to 75 degrees, and extension from 75 to zero degrees, with pain throughout the range of motion.  There was no additional limitation of motion following repetitive use.     

Having reviewed the foregoing, the Board finds that a disability rating in excess of 30 percent is not warranted for the Veteran's left knee disability from March 1, 2014.

As noted above, the Veteran's left knee disability, post left knee replacement surgery, is evaluated under Diagnostic Code 5055 from March 1, 2014.  The evidence dated from this time does not show that the next higher 60 percent rating is warranted under this diagnostic code.  While the record reflects a limitation of motion, to include pain, it does not reveal severely painful motion or weakness in the left leg.  Range of motion of the left knee was noted to be from 0 to at least 75 degrees, without any additional limitations of the range of motion following repetitive use.   The medical professionals have noted objective evidence of painful motion and weakness during the June 2013 examinations of the Veteran's left knee.  However, the June 2013 VA examiner determined, based on clinical findings, that the residuals of the Veteran's left knee surgery constituted no more than intermediate degrees of residual weakness, pain, or limitation of motion.  While the evidence shows left knee disability is primarily manifested by painful motion, stiffness, and swelling, it does not indicate chronic residuals of severely painful motion or weakness in the affected extremity, as contemplated in a 60 percent rating under Diagnostic Code 5055.

The Board has further considered whether a higher or separate rating is warranted under any other provision of the rating schedule.  However, neither the lay nor the medical evidence reflects unfavorable ankylosis with flexion between 10 and 20 degrees or worse; or extension limited to 30 degrees or more; or nonunion of the tibia and fibula requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5261, 5262.  The other Diagnostic Codes pertaining to the knee and leg do not provide for evaluations in excess of 30 percent and, thus, would not afford the Veteran higher evaluations.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5256, 5259, 5260, 5263.  Additionally, there is no objective or lay evidence indicating that the Veteran currently experiences  recurrent subluxation or instability of the left knee to warrant a separate rating under Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Additional Considerations

In reaching the above determination, the Board has considered the Veteran's reports regarding the severity of his left knee symptomatology.  While he is competent to report that his left knee disability is worse than presently evaluated, whether a disability is sufficient to meet the schedular criteria for the assignment of a higher (or separate) evaluation is a factual determination.  Although the Veteran believes he meets the criteria for a higher disability rating, his complaints and the medical findings do not meet the schedular requirements for evaluations higher than those currently assigned for his left knee disability, as explained and discussed above.  The Board has concluded that the medical evidence, prepared by skilled professionals, is more probative of the degree of disability.

The Board also acknowledges the Veteran's reports of pain during range of motion testing of his knee on multiple occasions during the pendency of the appeal.  However, the objective evidence of record indicates such pain does not limit the Veteran's functional range of motion sufficient to serve as a basis for an increased disability rating at any point during the appeal period.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011) ("pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.")

Consideration has also been given to whether a referral for extra-schedular rating is warranted for the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extra-schedular consideration referral).

The schedular evaluation for the Veteran's left knee disability is adequate, despite the Veteran's disagreement with the disability ratings.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The Veteran does not have an "exceptional or unusual" disability; he merely disagrees with the assigned evaluations for his level of impairment.  The available schedular evaluation for this service-connected disability is adequate.  Thus, referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96. Further inquiry into extra-schedular consideration is moot.  See Thun, 22 Vet. App. at 115.

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected left knee disability, the evidence shows no distinct periods of time, other than what has already been identified, when the Veteran's service-connected left knee disability varied to such an extent that ratings greater or less than those assigned would be warranted.  38 U.S.C.A. § 5110; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, although the Veteran has submitted evidence of his medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability, or claimed to be unemployable due to the disability.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to his service-connected left knee disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2011).


ORDER

A disability rating in excess of 10 percent for a left knee disability prior to January 22, 2013, is denied.  

For the period from November 30, 2005 to January 21, 2013, a disability rating in excess of 10 percent for left knee instability is denied.

For the period from March 1, 2014, a disability rating in excess of 30 percent for residuals of left knee arthroplasty is denied.


REMAND

In the June 2013 Remand, the Board determined that a March 2012 VA opinion regarding the Veteran's psychiatric disorder was inadequate.  The Board requested that the March 2012 examiner provide an addendum report that included an opinion as to the likelihood that the claimed psychiatric disorder was caused or aggravated by the Veteran's service-connected low back, bilateral hallux valgus, and/or left knee disabilities.  The Board instructed the examiner to provide the complete rationale for all opinion provided.

The March 2012 examiner provided an addendum report in June 2013.  Following a review of the claims file, the examiner opined that the Veteran's current psychiatric disorder, a mood disorder, was not caused or aggravated by his service-connected disabilities.  However, the examiner did not provide any rationale to support this opinion.  Thus, the Board finds that the June 2013 is inadequate and not in compliance with the June 2013 Remand directives.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).  

The Board also notes that in August 2013, the Veteran submitted a letter from a licensed clinical psychologist indicating that the Veteran underwent a private psychiatric evaluation in July 2013.  The private clinician identified the Veteran's current diagnosis as major depressive disorder and stated that the disorder was a direct result of his chronic pain.  However, the private clinician did not indicate whether the Veteran's chronic pain is attributable to any of his service-connected disabilities.  Thus, the private opinion does not provide a basis with which to grant secondary service connection in this case.  

In light of the above, additional development is needed in order to obtain any records associated with the Veteran's July 2013 private psychiatric evaluation and to obtain an adequate medical opinion regarding the nature and etiology of the claimed disorder.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA and private medical records relevant to the Veteran's claim, specifically to include any records of any evaluations or treatment completed by S.T., the private licensed clinical psychologist who provided the August 2013 nexus opinion included in the record.

2.  Thereafter, schedule the Veteran for an examination with an appropriate examiner who has not previously examined him to determine the nature and etiology of the claimed psychiatric disorder.  All indicated tests must be completed and reported in full.  Based on the examination findings and a review of the Veteran's claims file and relevant records in his Virtual VA electronic records, the examiner must provide a medical opinion as to the likelihood that any psychiatric disorder diagnosed was caused or aggravated (permanently worsened) by the Veteran's service-connected low back, bilateral hallux valgus, and/or left knee disabilities.

For the purposes of this analysis, aggravation is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  

The examiner must consider and discuss all findings and conclusions contained in previous VA examination reports, as well as any other pertinent nexus evidence of record.

The examiner must provide a comprehensive report and include complete rationales for all opinions and conclusions reached.  If the examiner cannot provide the requested opinion without resorting to speculations, he or she must expressly indicate this and explain why an opinion cannot be provided.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Thereafter, review the examination report and ensure that all requested development has been completed in full.  If the examination report is deficient in any manner, undertake corrective actions prior to any further adjudication of the claim.

4.  Following completion of the foregoing, and after undertaking any additional development deemed necessary, readjudicate the Veteran's claim for service connection.  If the claim is denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, the appeal should be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


